Mr. Chief Justice Bailey delivered the opinion of the Court: The present suit grows out of the unfortunate controversy which, for the last three or four years, has divided the members of the Evangelical Association of North America into two contending factions. George Husser, one of the complainants, and William Schweiker, one of the defendants, are both itinerant preachers of the Evangelical Association, and both claim to have been regularly appointed-by the Illinois Annual Conference to the position of pastor of St. John’s Society, Chicago, one of the congregations belonging to the Association. Their appointments, as the evidence shows, were made at the same time, but they were made by the president or chairman and presiding elders of two rival bodies, each claiming to be the regular and lawful Illinois Annual Conference. Schweiker received his appointment from the body which refused to recognize Bishop Esher as the lawful bishop of the church and organized with a presiding officer of its own selection, and on receiving his appointment, he was admitted by the trustees of the congregation to the church building and parsonage, and was permitted to enter upon the performance of the duties and the enjoyment of the rights pertaining to the office of pastor, and was in possession thereof at the time the bill was filed. Husser received his appointment from the Annual Conference composed of those preachers who adhered to Bishop Esher and was presided over by jiim, and he claims to be therefore the only regular and lawful appointee as pastor, and is seeking by his bill to be admitted to the office, and to have Schweiker and the other defendants restrained from interfering with him in the performance of its duties and in the enjoyment of the rights and benefits pertaining thereto. Assuming that, as the Evangelical Association is constituted, there can be but one body lawfully entitled to be recognized as the Illinois Annual Conference, the title of these two claimants to the office of pastor must obviously depend upon the question astowEIcETof these two rival bodies was in fact, the regular and lawful Annual Conference of the Association. In determining this questhm, recourse must be had to the constitution and laws of the denomination, and especially to the decisions on that subject of the supreme judicial, legislative and administrative authority of the denomination, the General Conference. If such decisions can be found, unless they are clearly and manifestly repugnant to the established laws of the denomination, they are binding and conclusive upon the civil courts, and must be followed in the determination of such property rights as those courts may be called upon to adjudicate. But unfortunately, at the time fixed for the last quadrennial session of the General Conference, viz,, in October, 1891, two rival bodies were convened, one at Philadelphia and the other at Indianapolis, both claiming to be the regular and lawful General Conference, and both undertook to adjudicate, among other things, upon the regularity and legality of the rival Annual Conferences in Illinois, and reached precisely opposite conclusions. The decision of the Conference held at Philadelphia was in favor of the Annual Conference by which Sclrweiker was appointed, and that of the one sitting at Indianapolis sustained the legality of the body from which Husser holds his appointment. The question then upon which the decision of the case must ultimately depend is, whether the Philadelphia or the Indianapolis Conference was the regular and lawful General Conference of the Association. The determination of this question depends largely if not entirely upon the construction and force to be given to section 71 of the fundamental law of the association known as the Discipline, and upon whether, under that section, the General Conference, at its quadrennial session at Buffalo in October, 1887, after fixing the time for its next meeting, had the power to delegate to its Board of Publication, the matter of selecting and appointing the place for such meeting. The learned counsel for the defendants, in his brief, says that the construction of this section is substantially the only question involved in the case, and in this admission the counsel for the complainants fully concur. It is upon the theory that this is substantially the only question calling for decision, that the case has been argued and submitted on both sides, and in view of this fact, our consideration of it may be kept within a much narrower range than might otherwise have been deemed necessary. Section 71 is as follows: “The time and place of the General Conference shall be •appointed by the Bishops, with the consent of the majority of the Conference; and if there be no Bishop present, the General Conference shall do it by a majority of votes, or the oldest Annual Conference, who shall then give the other Annual Conferences due notice of the time and place.” No question is made as to the validity of the Buffalo Conference, that being practically admitted by all parties. All the Annual Conferences seem to have been represented, and all the Bishops were present, and each presided during portions of the session. That body undertook to exercise the power vested in it by section 71, and went so far as to appoint the time for its next meeting, but for reasons which seemed to the Conference to be sufficient, it passed a resolution referring the matter of appointing the place for the meeting to the Board of Publication. True, it does not appear that this action was taken at the suggestion of the Bishops, or that they, as a co-ordinate branch of the Conference, formally submitted any appointment of the time or place for the concurrence of the majority of the Conference, but the resolutions adopted received the unanimous assent of all the members of the body, and as the Bishops were members and were present, their concurrence in the resolutions will necessarily be implied. The action that was taken then, though not technically the action of the Bishops consented to by a majority of the Conference, may be fairly regarded as having been taken under the first clause of section 71, it being shown, presumptively at least, that it was the joint action of the Bishops and Conference. In October, 1890, the Board of Publication met, and in performance of the duty committed to it by the General Conference, selected and appointed Indianapolis as the place of meeting, and gave due notice of their action in that behalf to the several Annual Conferences. Bishops Esher and Bowman, who were ex officio members of the Board, were present and assented to its action. In the following February, that portion of the members of the East Pennsylvania Conference which had forcibly excluded Bishop Bowman and organized as an Annual Conference with a chairman of their own selection, ignored what had been done by the Board of Publication, and assuming to sit in judgment upon the resolution of the General Conference committing the matter of appointing the place for its meeting to that Board, and to hold such resolution to have been adopted without authority and to be therefore illegal and void, undertook to act by virtue of the power vested in the oldest Annual Conference by section 71 of the Discipline, as though no action had been taken in the premises by the General Conference, and appointed Philadelphia as the place of meeting. In attempting to construe section 71, it is scarcely necessary to remark that the language of the section is very brief and somewhat elliptical, and that the true meaning to be given to it, especially as applied to the questions now under consideration, is not altogether clear. . The mode in which the time and place of the next meeting is to be appointed is not specifically defined, except that the appointment is to be made by the Bishops with the concurrence of a majority of the Conference, or, in case no Bishop is present, then by a majority of the votes of the Generali Conference, or by the oldest Annual Conference. But there is nothing in the language used, at least when considered apart from the particular nature of the act to be performed, which would seem to forbid the use by the Bishops, the General Conference, or the oldest Annual Conference, whichever happened to be called yupon to act, of any appropriate agencies or instrumentalities ¡'to aid in the performance of the duty thus imposed. The want of power to delegate the performance of the duty to an executive board or committee, if any such want of power existed, would seem to have arisen, not from the language in which the power is conferred, but from the nature of the power itself. But this point will"be considered more fully hereafter. It is very manifest, however, that the circumstances under which the power to make the appointment was to devolve upon the oldest Annual Conference are not clearly indicated, or at least, if the language is to be taken literally, the result is fatal to the right of the East Pennsylvania Conference to act. It is not pretended that the oldest Annual Conference had any inherent power in the premises, or that its power to act could be sustained by any other provision of the Discipline. Bemembering then that the East Pennsylvania Conference must find the warrant for its action in this section alone, it is difficult to see how, under the facts shown in this case and about which there is no dispute, a case is presented from which its power to act could arise. And this is so, whether the delegation of the power by the General Conference to the Board of Publication is held to be valid or not. If we invoke the same rules of interpretation which are ordinarily applied to statutes and other legal documents, it £ybuld seem that the power to fix the time and place of the next meeting of the General Conference was not and was not intended to be devolved upon the oldest Annual Conference, except in case no Bishop was present at the meeting of the General Conference. Such would appear to he the clear reading of the section. ¡ But all three of the Bishops were present at the Buffalo Greneral Conference and participated in its action, so far as it went. It will scarcely do to say that, assuming that the delegation of the power to the Board of Publication was void, the power to act devolved upon the oldest Annual Conference as a matter of necessity, as otherwise the General Conference would have lapsed for want of a duly appointed place at which to hold its session. The power of the oldest Annual Conference to act did not and could not arise ex vi necessitate, hut only from the express terms of section 71, and the circumstance upon which the power was given by that section, viz., the absence of all the Bishops from the General Conference, not having arisen, it would seem to follow that the power itself could not have existed. It may be further suggested as a pertinent consideration, that the appointment of the time and place of the next meeting are coupled together in the section as pertaining to the same subject matter, and as constituting essentially one act, and the power to perform it seems to have been conferred upon the oldest Annual Conference only in the event of a failure by the Bishops and by the General Conference to act upon the matter at all. But there was no such failure. The matter was considered and acted upon, both by the Bishops and the members of the Conference, and such action proceeded to the extent of appointing the time for the next meeting, and the delegation of the matter of selecting the place to the Board of Publication. But even if it can be held to be the intention of section 71 to authorize the oldest Annual Conference to interpose when the matter had been partly or imperfectly performed or disposed of by the General Conference and supplement its action, it is plain that in this case, if the action of the General Conference was valid, the whole matter was disposed of and nothing remained to be done. Action by the oldest Annual Conference, under these circumstances, involved, as a necessary prerequisite, the power to review the action of the General Conference and pronounce it illegal, ^inoperative and void. Power to a subordinate body to sit in judgment upon the action of its superior will not be presumed, nor will it be held to exist, unless it is conferred in terms which are perfectly clear and unmistakable. We find nothing in the terms of section 71 which lends any countenance to the view that such power was intended to be conferred upon the East Pennsylvania Conference. It appears therefore from these considerations, that, whatever may be said of the Indianapolis Conference, it is very difficult, if not impossible, to sustain the legality of the Conference held at Philadelphia. To hold that Conference legal and valid would necessitate a construction of section 71 which its language does not seem to warrant, or would even require the interpolation of provisions which the section does not contain. But as complainant Husser is seeking to enforce a title the validity of which is dependent upon the legality of the Indianapolis Conference, it does not answer the exigencies of his case to show merely that the Philadelphia Conference was invalid and illegitimate. His right to have the decree sustained depends upon whether the Conference held at Indianapolis was, rather than upon whether the one held at Philadelphia was not, the regular and lawful General Conference of the Evangelical Association. The ground upon which the Indianapolis Conference is assailed is, that Indianapolis was not appointed as the place of meeting by virtue of any lawful authority. This'objection is sought to be based upon two propositions, first, that section 71 expressly prescribes the agents by whom and the manner in which the time and place of the next meeting should be appointed, and that an appointment by any other agency or in any other manner was thereby impliedly prohibited; and, secondly, that the appointment of the time and place of the next meeting was essentially a legislative act, and that such legislative power, being committed to the Bishops and a majority of the Conference, could be exercised only by them in person, and was incapable of being delegated to any other agency. It will readily be seen that these two grounds of objection,' though stated and argued separately, involve substantially the same proposition, viz., that the power of appointing the, time and place of the next meeting was incapable of delegation, the necessity for its personal exercise by the agencies to whom it was committed by section 71 arising, both from the mode in which the power was conferred, and from the nature of the power itself. But, as we have already said, there is nothing in the language by which the power is conferred, when considered apart from the nature of the power, which, so far as we can see, is at all decisive of the necessity for its personal exercise. Upon this point, we have only to consider the first clause of section 71, viz., that “the time and place of the General Conference shall be appointed by the Bishops, with the consent of the majority of the Conference.” The remaining portions of the section, so far as this point is concerned, are unimportant. They were not operative unless there was a failure by the Bishops and the majority of the Conference to make a valid appointment, and that being the very question to be,determined, those provisions can not be considered in determining it. Now it is plain that the clause above quoted merely conferred upon the Bishops and a majority of the Conference the power and made it their duty to appoint the time and place of t^he next meeting, but there is an absence of any direction^ as to the mode in which the power should be exercised. That, so far as is indicated by the language alone, was left wholly to their discretion. It can not be doubted, we think, that if a duty purely administrative, and not involving the exercise of judgment or discretion, had been imposed upon the Bishops and Conference in precisely the same terms, their power to employ for its performance any suitable agency would have followed as a necessary incident. Thus, if it had been provided that the Bishops, with the consent of a majority of the Conference, should proceed to build, at a designated place, a suitable edifice to serve the purpose of an assembly hall in,, which to hold future sessions of the General Conference, no one, we think, would insist that the duty would be one which the Bishops and a majority.of the Conference would have had to perform in person, but all would agree, not only that it might, but that it necessarily would have had to be delegated to others. This being so, the only question here would seem to be, whether the power to appoint the place for the next meeting was one which, in its nature, was incapable of being delegated. It is a general rule of the law of agency, that in the absence of any authority, either express or implied, to employ a sub-agent, the trust committed to the agent is presumed to be exclusively personal, and can not be delegated to another, so as to affect the rights of the principal. But this general rule is subject to be modified by the peculiar circumstances and necessities of each particular case, from which the power to delegate the authority may be inferred. Thus, where in the execution of the authority, an act is to be performed which is purely mechanical, ministerial or executive, involving no elements of judgment, discretion or skill, the power to delegate the performance of it to a sub-agent may be implied. There are also many cases where, from the very nature of the duty, or the circumstances under which it is to be performed, the employment of sub-agents is imperatively necessary, since the principal’s interests would suffer if they were not so employed. In such cases the power to employ the necessary suh-agents will be implied. The employment of sub-agents may also be justified by a known and established usage and course of dealing. Mechem on Agency, secs. 184-195. But these rules which undoubtedly obtain in case of ordinary agencies, can have only a qualified application to the exercise of its constitutional powers by the governing body of a religious denomination. The General Conference of the Evangelical Association can not be said to have sustained the relation of agent to a principal, or of subordinate to a superior, but was, subject only to the limitations imposed by the Discipline, the supreme executive, legislative and judicial authority of the denomination. And not only was it vested with the supreme power, but it had a very broad discretion as to the mode in which those powers should be exercised. The Discipline, after vesting it with its jurisdiction in matters executive, legislative and judicial, the power under consideration being one of those conferred, provided that, “It shall have power to make such rules and regulations as will enable it to execute the powers conferred upon it.” The relations of the General Conference to the denomination then must be determined, not so much by those rules which are applicable to the relation of principal and agent, as by those-which should apply to a governing- body, vested with the supreme executive, legislative and judicial authority, and limited only by the terms of a written Constitution. I In this view, the main contention is, that the power to appoint the place for the meeting of the General Conference was legislative, and that legislative power is in its nature a per[sonal trust, which must be exercised by the body upon which it is conferred, and that its delegation is necessarily unlawful. It may be observed that it is not always easy to distinguish between those powers which are legislative and those which are only executive or administrative. Legislative bodies are often called upon to perform acts which, if not purely administrative, partake of that nature. And it is especially difficult, in cases like the present, where legislative and administrative powers are vested in the same body, to determine whether a particular power belongs to one or the other of these departments. If we attempt to classify the power in question, we (think it can hardly be said to be distinctively legislative or administrative, but it seems rather to partake to some extent of the character of both. The mere act of appointing the place of meeting may perhaps be regarded as legislative, but the selection of the particular congregation with which to hold the session, if not purely administrative, was largely of that nature. Before such selection could be wisely or judiciously made, various preliminary questions had to be investigated, and various arrangements had to be made. The convenience of the various delegates who were expected to attend had to be ascertained and properly provided for. It will not be presumed that the General Conference would have been disposed in any event to force itself upon the hospitalities of an unwilling congregation, and it was necessary therefore to find a congregation, conveniently located and reasonably accessible, whose house of worship would conveniently accommodate the Conference, and whose members were disposed to receive the delegates and extend to them their hospitalities. No such congregation presented itself during the session at Buffalo, the only one from which an invitation had been received having withdrawn the invitation before the appointment of a place for the next meeting had been considered. Under these circumstances, the General Conference was not prepared to act intelligently if at all. Before the place could be judiciously appointed, a suitable one had to be found, and suitable arrangements to secure the proper accommodation of the Conference and its members had to be made, and that necessarily involved negotiations, inquiries and preparations, which clearly were matters of an administrative character. . It is no doubt the general rule that legislative powers can not be delegated. This, however, as will hereafter be shown, is by no means a universal rule. It is not unusual for legislative bodies to delegate to commissions or other similar agencies, the details of matters which they can not conveniently attend to themselves, and which can be more advantageously considered and performed by a commission, and the legality of their doing so can not be successfully questioned. In determining whether the matter of appointing the place for the meeting of1 the next General Conference was one which could be thus delegated to the Board of Publication, greatll deference is due to the decision of the Conference itself, to implied from the very act of making the delegation, that the1' matter could be properly committed to such Board. Being the supreme legislative and administrative as well as judicial body, it had the power and it became its duty, in each in4 stance, to determine its own authority to act, and its conelu-j sions in relation thereto are entitled to great -weight, if they! are not indeed conclusive upon the civil courts. Unless then they were manifestly violative of the constitution or laws of the Association, or in clear and palpable excess of its own jurisdiction, they are not subject to review by courts of equity, and must be held to be in accordance with the true exposition of the rules established for the regulation and government of its action. As bearing upon the same point, considerable weight is also to be given to the fact that so large a proportion of the members of the denomination concurred in the action of the General Conference. Eighteen of the twenty-five Annual Conferences recognized its validity by sending their delegates to the General Conference appointed to be held at Indianapolis, and similar action was taken by the very considerable minority of the members of five of the remaining seven Annual Conferences which adhered to Bishops Esher and Bowman. In addition to this, two of 'the three Bishops, and all the other general officers of the Association who were ex officio members of the General Conference, recognized the validity of the action of the Board of Publication in appointing the place of meeting. These various Conferences and members thus concurring were presumably familiar with the laws and usages of the denomination, and their action thus taken under the sanction of their official responsibility, furnishes strong evidence that, in their judgment at least, the General Conference had not transcended its appropriate jurisdiction in committing the selection of'the place of meeting to the Board of Publication. It is not improper to also notice in this connection the fact that, for nearly three years .and a half after the action of the General Conference committing the matter of selecting the place of meeting to the Board of Publication, the legality or propriety of such action was not called in question by any one, but, so far as appears, received the general acquiescence of all parties. It was not until a bitter controversy had arisen dividing the members of the denomination into two hostile factions, that the place of meeting came to be regarded as a matter of serious consequence. Then, for the first time, as it would seem, it became material, in the judgment of those who were opposed to Bishops Esher and Bowman and the Board of Publication, to have the next session of the General Conference held at a point which should be largely dominated by the influence of members of their own party, and they thereupon, some four months after the place of meeting had been fixed at Indianapolis, claimed to have discovered that the power of the Board of Publication in that behalf was technically, or perhaps substantially, defective, and so caused action to be taken by the body which assumed to be the oldest Annual Conference, and had Philadelphia selected instead as the place of meeting. It may also be observed that the delegation by the Buffalo Conference to its Board of Publication of the matter of selecting the place for its next meeting, finds very considerable support in the practice in that respect which had obtained on former occasions. Thus, in 1863, 1867 and 1879, the General Conference designated a particular city or town as the place of meeting, leaving it to the local bodies to appoint the particular church with which the session should be held. In like manner, in 1874, a resolution was adopted fixing the place for the next session, but expressly leaving it to the Illinois Annual Conference to designate the particular church with which the session should be held. In all these cases, the Conference was held with the particular church thus designated. In 1839, the General Conference designated as the place for its next session Tabor District, a district within the bounds of the Ohio Annual Conference embracing a very considerable extent of territory and containing many churches and preaching circuits. The Annual Conference of Ohio, at its last session preceding the time for holding the next General Conference, passed a resolution designating a particular church building within Tabor District as the place for its session, and the General Conference was held at the place thus appointed. The evidence shows that a similar practice has prevailed to a very considerable extent in the matter of appointing the place of holding the various Annual Conferences, and that its validity has not been questioned. Substantially the same thing seems to be true in case of other churches acting under a similar organization and polity, and notably, in case of the Methodist Episcopal Church, whose rules and form of organization are in most respects substantially identical with those of the Evangelical Association. It will thus be seen, that the propriety and legality of the action of the General Conference in committing the matter of selecting the place for its next meeting to the Board of Publication, is sustained by the judgment and opinion of the Conference itself, by the general concensus of opinion among the members of the denomination, and to a certain extent at least, by a practice, the lawfulness of which had never been questioned. It would not be carrying the rule beyond what seems to be supported by many of the authorities to hold, that the judgment of the Conference as to the construction of the Discipline and the extent of its own powers in this particular matter was conclusive. It is true the question was not brought before the Conference in any case to be decided by it in its judicial capacity. But in the exercise of its legislative and ministerial functions, questions were necessarily presented as to the nature and extent of its own powers, and which had to be decided before action could be taken, and.it is difficult to see why its decisions thus made should not be regarded as precisely as solemn and authentic as those rendered when acting technically as a judicial body. Whatever may be said of the conclusive effect of the decisions of church authorities or tribunals directly affecting property rights, it seems plain that a decision relating merely to the mode of appointing the place for the next meeting of the General Conference can not be regarded as properly belonging to that class. The place at which the Conference shall hold its next session is purely an ecclesiastical matter, and has to do merely with the internal polity of the denomination, and is one over which the Association, through its lawfully constituted authorities, has supreme control. It stands upon substantially the same footing with matters of religious belief, of forms of worship, or of ecclesiastical discipline, and it seems to be the well settled rule that, in matters of that character, the decisions of the proper church tribunals are to be accepted as final, and are not subject to review by the civil courts. Chase v. Cheney, 58 Ill. 50; Watson v. Jones, 13 Wall. 679; Goff v. Greer, 88 Ind. 122; White Lick Quarterly Meeting v. White Lick Quarterly Meeting, 89 id. 136. It is difficult then to see how the construction put by the Buffalo Conference upon the provisions of section 71 of the Discipline, or its action based upon such construction, can be properly reviewed in this proceeding. We are not disposed, however, to rest our decision upon this ground. I Let it be conceded that the construction put upon section 7l by the General Conference is not conclusive, and that the proper construction to be given to the section is still open for consideration in this court¡3 But even then it must be admitted, as we have already remarked, that great weight should be given to what seems to have been the deliberate and unanimous judgment of the Conference, supported as it was by precedent, and subsequently concurred in by so large a proportion of the members of the denomination. Whether the power to fix the place for the next meeting of the General Conference is to be classed as legislative or administrative, there can be no doubt that it belongs to that class of powers which, by a very common legislative practice^ in this and other States, has been frequently delegated to confrmissions and other similar agencies, and that such practice, which doubtless has had its origin in considerations of convenience, has received general acquiescence from all departments of government, and whenever made a subject of judicial investigation, has been sustained. The case of Territory of Dakota v. Scott et al. 3 Dakota, 357, is strongly in -point. There the territorial legislature had passed an act providing that the seat of government of the Territory be removed from Yankton, and be located and established in the manner therein provided. It then named certain persons as commissioners for the purpose of locating the permanent seat of government and capital building of the Territory, and authorized them to “select a suitable site for the seat of government, due regard being had to its accessibility from all portions of the Territory, and its general fitness for a capital.” The validity of this act was contested on the ground, among other things, that the power thus attempted to be delegated was distinctively legislative in its character, involving the exercise of discretion in a matter concerning the public, and was therefore incapable of delegation. The court, in holding that the act was not subject to the objection thus urged, said: “We are of the opinion that, if not wholly administrative, so much, at least, of the act in question as relates to the selection of a new site and the erection of suitable buildings and improvements thereon, is clearly of an administrative character. The legislative will that the seat of government be removed, that it be located and established as in the act provided, and that the site selected and determined upon by the commissioners, in pursuance of the provisions of the act, shall be the permanent seat of government of the territory, is definitely expressed in the act itself. The undoubtedly important and responsible duties of selection and preparation for occupancy were delegated to these commissioners. The convenience of such delegation, the obvious difficulties in the way of a direct selection by the legislature, have already been alluded to. What legal principle is contravened by the delegation of this power ? The legislature made the law. Every act done under it by these commissioners is done in pursuance and by authority of the law and derives its sole validity therefrom, and when done, it is to be regarded as the act of the legislature itself. ” Reference is made in one of the opinions filed to the fact that the State of Nebraska located its capital in a similar way by means of a commission. In People v. Dunn, 80 Cal. 211, the same objection was made to a statute which delegated to a commission the selection of a permanent site for a certain State charitable institution, and on this point the court said: “Nor do we think there is any force in the objection that, by providing that certain persons should select the site for the building proposed to be constructed, the act attempted to delegate legislative functions and powers. To hold that such powers could not be vested in persons named in the act would be an unreasonably strict application of the rule that legislative functions can not be delegated. The mere act of selecting a site to be purchased was not a legislative act.” In Rice v. Shay, 43 Mich. 380, the legislature, in organizing a county, provided that the county seat should be located within a certain township, and appointed commissioners to locate the same, and the validity of the act being questioned on the same ground, it was sustained. In State v. C. M. & St. P. R. R. Co. 38 Minn. 281, it was insisted that an act appointing a board of railway commissioners and authorizing them to establish rates of charges for transportation of property, was a delegation of legislative power and therefore invalid. The question thus raised was elaborately considered, and in sustaining the validity of the statute, the court, among other things, said: “It is not every grant of powers, involving the exercise of discretion and judgment, to executive or administrative officers, that amounts to a delegation of legislative power. The difference between the departments undoubtedly is, that the legislature makes, the executive executes, and the judiciary construes, the law; but the maker of the law may commit something to the discretion of the other departments, and the precise boundary.of this power is a subject of delicate and difficult inquiry, into which a court will not unnecessarily enter. The principle is repeatedly recognized by all courts that the legislature,may authorize others to do things which it might properly, but can not conveniently or advantageously, do itself." See People v. Harper, 91 Ill. 357. A similar discussion arose in People v. Reynolds, 5 Gilm. 1. The statute in that case provided for the division of Gallatin county, and the organization of Saline county out of a portion of it. It however authorized the people of the county proposed to be divided to vote upon the question of division at an election, and provided that the act should go into effect only in case the majority of the voters at such election should vote in favor of division. It was objected that this was a delegation of legislative power to the voters of the county and therefore invalid. In overruling this objection, the court said: “If the saying is true that the Legislature can not delegate its powers, it is only so in its most general sense. We may well admit that the Legislature can not delegate its general legislative authority; still it may authorize many things to be done by others which it might properly do itself. All power possessed by the Legislature is delegated to it by the people, and yet few will be found to insist, that whatever the Legislature may do, it shall do, or else it shall go undone. To establish such a principle in a large State would be almost to destroy all government. * * * We see then, that while the Legislature may not divest itself of its proper functions, or delegate its general legislative authority, it may still authorize others to do those things which it might properly, yet can not understandingly or advantageously do itself. Without this power legislation would become oppressive, and yet imbecile. Local laws almost universally call into action, to a greater or less extent, the agency and discretion, either of the people or individuals, to accomplish in detail what is authorized or required in general terms. The object to be accomplished, or the thing permitted, may be specified, and the rest left to the agency of others, w.ith better opportunities for accomplishing the object, or doing the thing understandingly. In this way have the seats of justice of most of the counties in the State been located.” As bearing upon the same general subject, reference may be had to Kamarath v. City of Albany, 127 N. Y. 575; Hoyt v. Thompson’s Executor, 19 id. 207; Hitchcock v. Galveston, 96 U. S. 341. The legislation of this State abounds with instances where powers similar to the one involved in the present case have been delegated by the Legislature to commissions. In that way, as was intimated in the case of People v. Reynolds, supra, the county seats of most of the counties in the State have been located. The same is true in relation to the location of many of our State charitable institutions. Thus, the act establishing the Northern Hospital for the Insane, provided for the appointment by the .Governor, with the advice and consent of the Senate, of nine commissioners, and authorized them to select a proper location for the proposed hospital, and such commission subsequently located the Hospital at Elgin. Laws of 1869, page 24. In the same way the Southern Illinois Hospital for the Insane was located at Anna. Laws of 1869, page 19. Also the Home for Children of Deceased Soldiers at Normal. Laws of 1865, page 76. Also the Southern Illinois Normal University at Garbondale. Laws of 1869, page 34. Also the Southern Illinois Penitentiary at Chester. Laws of 1877, page 30. Also the Soldiers’ and Sailors’ Home at Quincy. Laws of 1885, page 16. In thesp and in many other similar cases to be found in the legislative history of the State, powers of this character have been delegated to and ■exercised by commissions, boards and similar agencies, and the validity of such delegation has never been questioned. Indeed, to question it successfully, would invalidate a large part of what has been done in the past history of the State by way of perfecting its political, economic, social and charitable organization. In view of all these precedents, drawn from legislative action as well as judicial decision, it is impossible to hold, that the power to select the place for the next meeting of the General Conference was incapable of delegation. It belonged to that class of .powers which legislative bodies have always been free to delegate to commissions or executive boards, whenever their exercise involved arrangements, investigations or details which could be more conveniently or advantageously made or attended to in that way. It follows that the delegation of this power to the Board of Publication must be held to have been valid and effectual, and that the General Conference held in October, 1881, at Indianapolis, the place appointed by the Board, was the true and lawful General Conference of the Evangelical Association. This conclusion substantially disposes of the case. The body which convened at Indianapolis being the true and lawful General Conference, its decisions as to all ecclesiastical matters must be accepted as final and conclusive. The proceedings against Bishops Esher and Bowman having been held to be wholly without warrant or authority, and absolutely void ab initio, that conclusion must be adopted as the true one, and it follows that the pretended judgments of suspension pronounced against them were never of any validity, and at no time incapacitated them from performing their appropriate functions as Bishops, or from presiding at the various Annual Conferences at which they presented themselves and sought to exercise their prerogatives as presiding officers of those bodies. The Indianapolis. Conference having decided it to be the law of the Association that a Bishop, if present, is “a necessary constituent element of every Annual Conference, ” and not only entitled to but bound by duty to participate in its proceedings as its presiding officer, and having held, as a necessary consequence, that the Annual Conferences in the divided districts presided over by either Bishop Esher or Bishop Bowman were the true and lawful Annual Conferences jin those districts, that decision is conclusive upon the courts, and we must therefore hold that the Annual Conference by which complainant Husser was appointed pastor of the congregation in question in this case was the true and lawful Illinois Annual Conference, and that Husser was the only jlawful appointee as pastor of that congregation. Such being case, no reason is apparent why the decree awarding him that office and protecting him in its enjoyment should not be sustained. The point is made by counsel for the defendants that, even if Husser is the lawful pastor, neither he nor his co-complainants have established any property rights which entitle them to the interposition of a court of chancery. ¿The co-complainants are or claim to be members of the congregation¡^?who, during these controversies, have adhered to Hus ser as their pastor, and they complain that they have been deprived of their right to worship, with their pastor, in the church edifice belonging to the congregation. The objection made to the case presented by them is, that they have been expelled from membership in the congregation, and therefore have no further rights or interest in the church property. It is not disputed that they were formerly members of the congregation, and if they have been expelled, the burden of showing that fact is of course upon the defendants. In the answer, which, by stipulation, was read as a deposition, it is alleged, in substance, that after the difficulties in question arose, they withdrew themselves from the meetings of the congregation, and held religious services in another place, and contributed nothing towards the pastor’s salary or other expenses of the church, and that, on that account, the Quarterly Conference of the church expelled them from membership. The Discipline contains an elaborate code of rules applicable to eases where members are sought to be subjected to trial for offenses. Among other things, the charges, if practicable are to be in writing, and the accused and accuser are to be brought face to face, and the trial is to take place before a committee who, if it is at all avoidable, are not to be members of the Quarterly Conference. The Quarterly Conference, as such, has no jurisdiction, unless one of the parties, being dissatisfied with the result of the trial, appeals to that body, and in case of such appeal, a second trial is awarded. ¿There is no pretense that any proceedings were instituted against these members in the forms prescribed by the Discipline, or that any jurisdiction was vested in the Quarterly Conference in the only way possible, viz., by appeaO In fact, there is an entire absence of any showing of disciplinary measures instituted or carried on under the rules of the Association, or that the body which is alleged to have expelled them had any authority in the premises. Ij¥e think there is a substantial failure to show that the complainants had lost their membership^ It is true that as "to Husser himself, there was no contract providing for any fixed or definite salary as pastor, but the Discipline clearly contemplates the payment by each congregation to its pastor of an adequate support, and suitable officers and agencies are provided to obtain by voluntary contributions from the members the funds necessary for that purpose. (Úiider these circumstances, it does not seem essential that there should be an express contract for a fixed salary^ An adequate salary would appear to be secured by the Discipline, and although it is to be raised, in theory, by voluntary contributions, it is provided that those having ability to pay for the support of the pastor and refusing to do so, shall be “‘dealt with as other gross transgressors and sinners.” We think that, under these circumstances(a^reasonable compensation is sufficiently secured to create m the incumbent a property right in the office of pasteup which a court of equity will recognize and protect. After giving to the ease the patient and careful consideration which its importance seems to demand, we have reached the conclusion that the decree of the Superior Court is warranted by the evidence. The judgment of the Appellate Court affirming the decree will accordingly be affirmed. Judgment affirmed.